We dissent upon the ground that before a conviction the jury should have the testimony of Hamlin with the force he now gives it. The two important identifying witnesses are Gilbert and Hamlin. Brown testified as to occurrences at the bank the afternoon of the robbery, but he does not identify the defendant nor does he identify any of the photographs at hand as that of Klass. Dixon's opportunity for identification was not favorable. It may be that the defendant left Spring Valley on the afternoon of May 7, when the robbery was committed, and went north, made an appointment with a physician and had an examination between six and seven o'clock in the evening of May 8, and afterwards drove to Albert Lea, in the vicinity of Spring Valley, parked his auto there at 11 o'clock, talked with someone who was with him about Spring Valley being a good place, and displayed paper money, and that Dixon from his not too favorable viewpoint identified the defendant. His testimony was for the jury, and we do not belittle it. He told in the community freely what he saw but made no effective impression prior to the second trial. It may be noted that when first accused Klass returned to Spring Valley and the county seat.
The question is whether the testimony of Hamlin is so different that in fairness a new trial should be had. The facts are very completely and fairly stated in the opinion of Mr. Justice Holt and need not be repeated. Hamlin testified:
Q. "State whether you are positive that this defendant here in court, L.M. Klass, is the same man you saw in the bank the day it was robbed. *Page 211 
A. "Just as positive as anybody can be under such circumstances."
And on cross-examination he said:
"I think the statement that I am as positive as any person can be under such circumstances covers what I mean."
If it is supposed that Hamlin if called as a witness on a new trial will repeat the words which he used on the former trial he will in addition tell the jury that after making a special investigation and giving renewed consideration he is "very reluctant to identify the defendant as one of the robbers of the Spring Valley bank." He may repeat the words of the former trial; he will tell the jury something different.
The defendant was a stranger to the community. The two bankers who identified him were long residents there with the prestige coming from honorable lives lived. The state can afford to be fair and let the question of defendant's guilt go to the jury with the testimony of Hamlin as he now wants to put it without the fear of a miscarriage of justice. The difficulty in the effective enforcement of the criminal law is the apprehension of the guilty one more than his conviction if apprehended and prosecuted before the court on legal evidence. The case was never a strong one for the state.
                            AFTER REARGUMENT.
On November 14, 1930, the following opinion was filed: